PER CURIAM.
Rule 3.10, subd. b of the Florida Appellate Rules, 31 F.S.A., is hereby amended to-read as follows, viz:
“b. Time Allowed. Not more than 30 minutes to the side will be allowed for arguments in the Supreme Court and not more than 30 minutes in the district courts; but this time may be enlarged, for good cause shown, provided application for enlargement is made prior to the time the case is set upon the oral argument calendar for hearing on a day certain. Not more than 10 minutes to a side will be allowed for argument on motions heard on Motion Day unless the Court enlarges the time for good cause shown by application filed by either party at least five days prior to the hearing date.”
This rule shall become effective upon its being filed in the Clerk’s office.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.